Beck, J.
We are of the opinion that the rule announced in the case of Cox v. Grady, 132 Ga. 368 (64 S. E. 262), is comprehensive enough to embrace eases of the character of the instant case 'to which the certified questions relate. The ruling there announced answers in the affirmative the first and third questions, and requires an answer in the negative to the second question; and the scope of the discussion in the opinion and in the cases cited in the Cox ease render further argument unnecessary. We are satisfied with the reasoning.in that case and in the case of Holland v. Williams, 3 Ga. App. 636 (60 S. E. 331).

All the Justices concur, except Immpkin, J., disqualified.